Citation Nr: 0808692	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  06-08 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for the purpose of dependency and indemnity compensation 
(DIC) benefits.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1964 to 
November 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appellant was scheduled for a hearing before a Hearing 
Officer at the RO in June 2006 and for a Board hearing at the 
RO in October 2007.  She failed to appear, without 
explanation, for either hearing.  She has not requested that 
either hearing be rescheduled.  Therefore, her requests for 
Board and RO hearings are considered withdrawn.


FINDINGS OF FACT

1.  The appellant's last marriage to the veteran was legally 
terminated in June 2000.

2.  The veteran died November 2004.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving 
spouse of the veteran for the purpose of eligibility for DIC 
benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1311(e) 
(West 2002); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.55 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

In Manning v. Principi, 16 Vet. App. 534 (2002) [citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)], the Court held that the VCAA has no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts, is dispositive in the matter.  The 
Board finds that such is the case as to the merits of the 
issue here on appeal.  Therefore, based on the Court's 
decision in Manning, the Board concludes that the appellant's 
claim on the merits is not subject to the provisions of the 
VCAA.

Legal Criteria

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death occurring 
after December 31, 1956.  See 38 U.S.C.A. § 101(14) (West 
2002); 38 C.F.R. § 3.5(a)(1) (2007).

"Marriage" means a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 U.S.C.A. § 103(c) (West 2002); 38 
C.F.R. § 3.1(j) (2007).

The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of § 
3.1(j) and who was the spouse of the veteran at the time of 
the veteran's death; lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and, except as provided in § 3.55, has not 
remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite 
sex and held himself or herself out openly to the public to 
be the spouse of such other person.  See 38 U.S.C.A. § 101(3) 
(West 2002); 38 C.F.R. § 3.50(b) (2007).

Analysis

At the outset, the Board notes that the RO granted C.B.'s 
claim of entitlement to DIC benefits in a January 2005 rating 
decision.  For the reasons explained below, the Board has 
determined that the appellant is not entitled to recognition 
as the veteran's surviving spouse.  Consequently, the Board's 
decision will have no negative impact on C.B., and the Board 
will not discuss the procedures applicable to contested 
claims.  

The pertinent facts in this case are not in dispute.  The 
appellant's last marriage to the veteran ended in divorce in 
June 2000.  The veteran thereafter married C.B. in February 
2001.  He died in November 2004.

The appellant contends that the June 2000 divorce agreement 
between her and the veteran, as well as the prenuptial 
agreement between the veteran and C.B., establishes that she 
is entitled to the veteran's VA benefits.  Regardless of any 
agreements the veteran and other parties may have entered 
into prior to the veteran's death, payment of DIC benefits is 
a matter of statutory and regulatory entitlement, and such 
benefits are payable to "a surviving spouse."  38 C.F.R. § 
3.5(a)(1) (2007).  The appellant does not qualify as the 
surviving spouse of the veteran because their marriage ended 
in divorce and he subsequently remarried.  Therefore, she is 
not entitled to DIC benefits.

As the pertinent facts are not in dispute and the law is 
dispositive, the claim must be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).




ORDER

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose of DIC benefits is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


